Title: To George Washington from the Continental Army Veterans, 21 December 1790
From: Continental Army Veterans
To: Washington, George



May it Please yr Excellency:
December 21st 1790

A Person who had the Satisfaction of Serving as a Soldier (during the last War) under yr Excellency’s Command—begs leave for himself and his late Soldiers to address yr Excellency on a Subject which nearly concerns us—(Viz.) The plan for the Regulation of the Militia which we understand is now before Congress. Our Humble request is that yr Excellency would be pleased to use your Influence that those N.C. Officers & Soldiers who were Inlisted during the War be exempted from Serving in the Militia at least so long as this Country shall remain Unmolested by foreign powers—We ask not this favor from partial motives nor from a desire of being placed upon a Better footing on the whole than the rest of our fellow Citizens for if we were motivated from either of those views we should Immediately despair of having the least attention paid to us by yr Excellency—but we humbly believe it to be not Inconsistent with the principles of Justice and equity Especially when it is considered In the first place. that the greater part who engaged during the War only had at an Early period of the Continental establishment—consequently their Bounties were Small in Comparison of those who engaged at a later period and for a limited term. Secondly. the term of our engagement being uncertain (during life for ought we knew) divested us entirely of those principles of economy so essential in private life—and We believe yr Excellency will acknowledge that the true character of a Common Soldier is Inconsistent with the temper of a Rigid Oeconomist—Consequently we may venture to declare that not one in a hundred of us are in Possessio⟨n of⟩ the Certifica⟨tes⟩ granted us for our pay—neither have ⟨we⟩ even Recd any thing valuable

for them—but after parting with them for a trifle we are now obliged to pay our equal proportion of those Certificates to persons generall⟨y⟩ speaking whose merit during the War was very Small. Therefore we have need of training days for our own use or employment in order to obtain a Subsistence.
Thirdly we find Instances in Ancient times That those who Served the Common Wealth were in Some way or other distinguishd. but we conceive that we are known no other Ways than by our Scars and Poverty—even among the superstitious Mussulman one Pilgrimage to Mecca is sufficient to secure their everlasting Salvation—Surely then our seven years Pilgrimage Worse than marching through the deserts of Arabia might exempt us for the short term of our Continuance upon Earth at least so long as we are not Invaded by foreign foes.
fourthly It appears to us Inconsistent and Contrary to the nature of things to place persons who have Served a Seven years apprenticeship on a footing with those many of whom have never Spent a day in that Profession and fifthly it appears also entirely unnecessary for it is evident that the design of the Bill is to discipline the Militia that in case of an Invasion we may be in some manner prepared for it—If we do not under stand Baron Steubens Regulations we never shall—Therefore any further Instructions are needless as we conceive.
Many more considerations might be offered but it is unnecessary to trouble yr Excelleny any farther especially when we consider that the character to whom this is addressd has been perfectly acquainted with our Situation.
We hope yr Excellency will not dispise this address because it comes from poor Soldiers—and Consequently not sanctioned by authority—but that it may have its due Weight for we want nothing more—and we hope that truth may always be considered as truth by the Supreme authority of the land let it come from whom it will and we humbly conceive that we have a claim for an examination on the subject for Reasons which are very Obvious.
But we hope this will not be construed as a Proof of an uneasy disposition—for it shall always be our Study whether we are heard or not to Behave as good Citizens as far as is in our Power—and that yr Excellency may Long Remain a Blessing to the United States is our Sincere and hearty prayer.
